Citation Nr: 0723054	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 
In November 2005, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

In November 2006, the Board requested an opinion from the 
Veterans Health Administration (VHA).  An opinion was 
obtained, and the veteran was provided a copy of the opinion.  


FINDINGS OF FACT

1.  The veteran was not exposed to Agent Orange during 
service in Thailand.  

2.  The veteran's prostate cancer, status post radical 
retropubic prostatectomy, first manifested many years 
following discharge from service, and is not related to his 
service or an incident therein.  

CONCLUSION OF LAW

Prostate cancer, status post radical retropubic 
prostatectomy, was not incurred in or aggravated by his 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a June 2003 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  He 
was advised to identify any evidence in support of the claim.  
In addition, he was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

While the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim, as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the above reasons, the Board finds that the RO's notice 
in June 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the notice was sent 
prior to the initial adjudication of the claim.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  The veteran's service medical 
records and service personnel records are of record.  
Moreover, as discussed in greater detail below, the Board 
sought a medical expert opinion in this case pursuant to 38 
C.F.R. § 20.901.  The veteran was mailed a copy of the 
opinion that was obtained in response, and provided an 
opportunity to submit evidence or argument.  Additionally, 
the veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge, and had an opportunity to present 
his contentions orally.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including malignant tumors, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In addition, a veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for listed diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within specified periods.  This includes 
prostate cancer, if manifest to a compensable degree at any 
time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006). 

Analysis

The veteran advances two theories in support of his claim for 
service connection for residuals of prostate cancer.  First, 
he alleges that he was routinely exposed to the chemical, 
malathion, as part of his responsibilities as a dog handler 
in Air Force.  Secondly, he alleges exposure to Agent Orange 
in 1973-1974 at Nakom Phanum Air Force Base in Thailand.  He 
alleges that Agent Orange was in the soil and food supply.  
Earlier in this appeal, the veteran also claimed that his 
disability was related to radiation, but he withdrew that 
aspect of his claim in a statement received by VA in November 
2003.

Although, as mentioned, prostate cancer is one of the 
specific diseases listed in 38 C.F.R. § 3.309(e), the 
evidence of record does not establish that the veteran had, 
nor does he allege, "service in the Republic of Vietnam," 
as defined by the applicable legal criteria.  His DD-214 does 
not reference awards or decorations indicative of service in 
Vietnam, nor does other evidence of record show duty or 
visitation in Vietnam or the waters thereof.  

According to directives of the Department of Defense (DOD) 
from January 2003, the DOD received a listing from the 
Defense Department of locations outside of Vietnam where 
Agent Orange was used or tested.  One of these sites was in 
Thailand, for the period from 1964 to 1965.  Although it is 
noted that there was spraying of this exfoliant in the 1960s, 
the veteran was not in the country until 1974.  There is no 
objective evidence of record to suggest that he was exposed 
to herbicides while in the country.  To concede that the 
veteran was exposed to Agent Orange while in Thailand would 
be purely speculative.  

Accordingly, the presumptive provisions of 38 C.F.R. § 
3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed. 

The Board acknowledges the opinion of the VHA examiner in 
November 2006, in which he opined that it was as least as 
likely as not that the veteran's prostate cancer was related 
to his military service.  The examiner's rationale for the 
opinion was that Agent Orange and other herbicides were used 
in Thailand during the Vietnam war and the Institute of 
Medicine had found an increased risk of developing prostate 
cancer in veteran who was exposed to herbicides.  

While the Board respects the examiner's opinion, it is based 
on an inaccurate factual premise, namely that Agent Orange 
was sprayed in Thailand during the period when the veteran 
was in Thailand, and that the appellant was exposed to 
herbicide agents.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board may reject a medial opinion that 
is based on statements contradicted by the record.)  

The question of exposure to Agent Orange is not a medical 
determination, but a factual one that must be made by the 
Board after reviewing the evidence of record.  The Board 
agrees that if the evidence demonstrated that the veteran was 
exposed to herbicides in service, than, absent affirmative 
evidence to the contrary, the Board would apply the legal 
presumption and grant service connection on this basis.  In 
these cases, there would be no need for a medical nexus 
opinion.  See Pearlman v. West, 11 Vet. App. 443, 446 (1998) 
(For presumptive conditions, veteran is relieved of his 
burden of providing medical evidence of a nexus between a 
current disability and the in-service exposure.)  As noted, 
however, the Department of Defense has verified that Agent 
Orange was used outside of Vietnam, in certain areas of 
Thailand, but such use, however, was during a period ten 
years prior to the veteran's arrival in Thailand.  As such, 
the Board must reject that portion of the examination report 
linking the veteran's prostate cancer to herbicide exposure.  

Although the Board has rejected that portion of the 
examination report there is no need to remand the matter for 
additional examination.  See generally Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  As noted, the question of herbicide 
exposure is not a medical question.  As such, on the basis of 
the evidence of record, the Board is free to render a 
decision.  

Turning to the veteran's second contention, that exposure to 
malathion caused prostate cancer; the record confirms that 
the veteran was a dog handler during service, and the Board 
accepts, for purposes of argument, that the he dipped dogs in 
chemical baths used to prevent flea and tick infestation.  
The question of whether the chemical malathion caused the 
veteran's prostate cancer is a medical one, and one which 
requires competent medical evidence to resolve.  While the 
veteran can certainly testify as to his belief that exposure 
to the chemical in service caused his cancer, he has not 
demonstrated that he has the medical expertise to offer such 
opinion.  As such, he is not competent to render an opinion 
with respect to the relationship, if any, between malathion 
exposure and prostate cancer.  

The veteran has submitted numerous articles and internet 
blogs discussing malathion and its effect upon human health.  
The Board has reviewed these articles, but, even after 
consideration of such, finds that the preponderance of 
probative evidence is against the claim.  A medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discussed generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); 
see also Wallin v. West, 11 Vet. App. 509 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Unfortunately, such is not present in this case.  While there 
were articles submitted generally discussing chemical 
exposure and higher incidence of prostate cancer, the 
submitted articles do not discuss or establish a relationship 
between malathion and prostate cancer.  

Moreover, there is other competent evidence against the 
claim.  The VHA examiner, who had the benefit of review of 
the veteran's claims file, opined that it was not likely that 
the veteran's exposure to malathion is related to his 
prostate cancer.  This evidence constitutes the most 
probative evidence with respect to the question of the 
relationship between the veteran's prostate cancer and 
exposure to malathion.  

Finally, in reviewing the veteran's claim, the Board has 
considered whether residuals of prostate cancer are otherwise 
related to the veteran's military service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Here, 
however, the veteran's service medical records do not show 
complaints or treatment for a prostate condition.  Rather, a 
prostate condition was not diagnosed until 2003, which was 
many years after discharge from service.  Although the 
veteran testified at the November 2005 hearing that he was 
told that he had an enlarged prostrate as early as the late 
1980's, the evidence does not demonstrate a diagnosis of 
prostate cancer before 2003.  In short, the preponderance of 
the evidence is against a finding that residuals of prostate 
cancer had their incurrence during the veteran's active 
military service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


